Title: To Thomas Jefferson from James Pleasants, 16 March 1825
From: Pleasants, James
To: Jefferson, Thomas


Dear Sir
Richmond
16th March 1825
I reached town last evening from a short trip, to the country, & found your letter of the 16th Inst: I had previously received from Governor Barbour a copy of the bill authorising the adjustment of our claims against the Government of the U. States. The bill was placed in the hands of the auditor, with directions to make out the accounts in conformity with its provisions. They will be forwarded to Washington in a very short time. In the mean time I have written to the Secretary of War, proposing, as our claims will certainly amount to several times the sum of $50,000, that he  should remit to us immediately that sum for the use of the University. As soon as I receive his answer You shall be apprised of it, and if the money is remitted, it, shall be placed at the disposal of the Rector & visitors. Should the Secretary not think himself authorised to remit the money immediately, the first received shall certainly be applied to the purposes of the University, in conformity with the provisions of the law authorising the loan of the $50,000.I am with highest respect, yr friend & servantJames Pleasants